Citation Nr: 0009049	
Decision Date: 04/05/00    Archive Date: 04/11/00

DOCKET NO.  95-20 555	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for right ear hearing 
loss.

2.  Entitlement to service connection for left ear hearing 
loss due to aggravation.

3.  Entitlement to service connection for disorders of the 
lower extremities.

4.  Entitlement to an increased (compensable) initial 
evaluation for sinusitis.

5.  Entitlement to an increased initial evaluation for a 
respiratory disability due to an undiagnosed illness, 
currently evaluated as 10 percent disabling.

6.  Entitlement to an effective date earlier than November 2, 
1994, for the grant of service connection for a respiratory 
disability due to an undiagnosed illness.

7.  Entitlement to direct service connection for a pulmonary 
disorder manifested by shortness of breath.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESSES AT HEARING ON APPEAL

Appellant and Fellow Servicemember


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The appellant had active service in the Army from May 1982 to 
December 1986.  He then was a member of the Reserves and was 
called to active duty from September 1990 to May 1991; he was 
stationed in Southwest Asia during Desert Storm/Desert 
Shield.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of rating decisions issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia which denied the appellant's claims of 
entitlement to service connection for bilateral hearing loss, 
disorders of the lower extremities and a pulmonary disorder 
on a direct basis, as well as entitlement to increased 
evaluations for shortness of breath due to an undiagnosed 
illness and sinusitis.  Service connection for the sinusitis 
and the undiagnosed pulmonary illness had earlier been 
granted in a rating decision issued by the RO in Nashville, 
Tennessee; a noncompensable evaluation was assigned for the 
sinusitis and a 10 percent evaluation was assigned for the 
pulmonary disorder as of November 2, 1994, the effective date 
for service connection.  The Board notes that a St. 
Petersburg, Florida RO Hearing Officer decision, dated in 
July 1994, had denied the appellant's claims of entitlement 
to service connection for sinusitis, hearing loss, disorders 
of the legs and a pulmonary disorder.  The other rating 
decisions were issued by the Atlanta RO because the appellant 
is a claims examiner at the St. Petersburg RO; Atlanta is the 
certifying RO in this case.

The Board notes that the RO in Nashville, Tennessee also 
denied of the issue of entitlement to service connection for 
memory loss due to an undiagnosed illness in a rating 
decision issued in June 1995.  The appellant submitted a 
Notice of Disagreement (NOD) in February 1996, and a 
Statement of the Case (SOC) was subsequently issued in 
October 1998.  The appellant submitted a VA Form 9, Appeal to 
the Board, sixty days later but he did not address the issue 
of entitlement to service connection for memory loss due to 
an undiagnosed illness in that document.  Since the appellant 
has not completed the procedural steps necessary for an 
appeal on this issue, the Board has not included it in its 
consideration of the issues on appeal.  See 38 U.S.C.A. § 
7105(b)(1), (d)(3) (West 1991) and 38 C.F.R. § 20.302(b).

The Board finds that the issues of an increased evaluation 
and an earlier effective date for the pulmonary disability 
due to an undiagnosed illness and service connection for a 
pulmonary disorder on a direct basis are inextricably 
intertwined and these three issues are addressed in the 
REMAND section which follows the ORDER section in the 
decision below.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal on the issues 
considered herein has been obtained by the RO.

2.  The right hearing loss currently shown is of insufficient 
severity to constitute a disability for which service 
connection can be granted under applicable VA regulation.

3.  It is as likely as not that the appellant suffered 
aggravation of his left ear hearing loss due to service.

4.  The evidence does not establish that the appellant 
currently has any disability of the lower extremities that is 
related to service.  The appellant's isolated in-service 
instances of one stress fracture of the left proximal tibia 
and tendonitis of both knees has not been shown to have 
resulted in any residuals or to have resulted in symptoms 
that were other than acute and transitory, nor has he 
submitted any evidence showing a current diagnosis or 
treatment for any disorder of the lower extremities.

5.  The appellant also has not submitted medical evidence of 
any nexus between any alleged disorder of the lower 
extremities and any disease or injury incurred during 
service.

6.  The objective evidence of record pertaining to the 
service-connected sinusitis does indicate that the condition 
more closely approximates a "moderate" disability due to 
such symptoms as discharge of material, crusting, or scabbing 
and infrequent headaches; the record reflects at least one 
episode per year that required prolonged antibiotic 
treatment.

7.  The appellant's service-connected sinusitis is manifested 
by symptoms which do not demonstrate frequently 
incapacitating recurrences with severe and frequent headaches 
and purulent discharge or crusting reflecting purulence; 
prolonged antibiotic treatment for three or more 
incapacitating episodes per year or more than six non-
incapacitating episodes per year have not been demonstrated.


CONCLUSIONS OF LAW

1.  The appellant has not submitted evidence of a well-
grounded claim for service connection for right ear hearing 
loss or for any lower extremity disorder.  38 U.S.C.A. 
§§ 1101, 1110, 1131, 5107(a) (West 1991); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.385 (1999).

2.  Resolving the benefit of the doubt in favor of the 
appellant, the evidence is in equipoise and warrants service 
connection for aggravation of his preexisting left ear 
hearing loss as incurred in, or presumed to have been 
incurred in active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131, 1133, 1154, 5107 (West 1991 & Supp. 1999); 
38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306, 3.385 (1999).

3.  Resolving the benefit of the doubt in favor of the 
appellant, the schedular criteria for the assignment of a 10 
percent evaluation, but not more, for the appellant's 
sinusitis have been met.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. §§ 3.102, 3.321(b)(1), 4.2, 4.7, 4.10, 4.21, 4.97, 
Diagnostic Codes 6510-6514, 6501, 6522 prior to and after 
October 7, 1996; 61 Fed. Reg. 46720-46731 (1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The threshold question with regard to any claim for service 
connection is whether it is well-grounded under 38 U.S.C.A. 
§ 5107(a).  A well-grounded claim is one that is plausible.  
Murphy v. Derwinski, 1 Vet. App. 78 (1990).  The initial 
burden is on the person who submits a claim to present 
evidence that it is well-grounded.  If such evidence is not 
submitted, there is no VA duty to assist the appellant in 
developing facts pertinent to the claim.  The United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter Court) has said that the statutory 'duty to 
assist' under 38 U.S.C.A. § 5107(a) does not arise until 
there is a well-grounded claim.  Grivois v. Brown, 6 Vet. 
App. 136 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).  For a claim to be well-grounded, there must be more 
than just an allegation; a claimant must submit supporting 
evidence.  Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  

The three elements of a 'well-grounded' claim are: (1) 
evidence of a current disability as provided by a medical 
diagnosis; (2) evidence of incurrence or aggravation of a 
disease or injury in service as provided by either lay or 
medical evidence, as the situation dictates; and, (3) a 
nexus, or link, between the in-service disease or injury and 
the current disability as provided by competent medical 
evidence.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996); see also 
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Generally, competent medical evidence is required to meet 
each of the three elements.  However, for the second element 
the kind of evidence needed to make a claim well-grounded 
depends upon the types of issues presented by a claim.  
Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).  For some 
factual issues, such as the occurrence of an injury, 
competent lay evidence may be sufficient.  However, where the 
claim involves issues of medical fact, such as medical 
causation or medical diagnoses, competent medical evidence is 
required.  Id. at 93.

Evidentiary assertions by the veteran must be accepted as 
true for the purposes of determining whether a claim is well-
grounded, except where the evidentiary assertion is 
inherently incredible or is beyond the competence of the 
person making the assertion.  See King v. Brown, 5 Vet. App. 
19 (1993).  In this case, the evidentiary assertions are 
beyond the competence of the appellant.

In general, an allegation of increased disability is 
sufficient to establish a well-grounded claim seeking an 
increased rating.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  These considerations pave the way for the analysis 
below.

I.  Service connection claims.

Service connection may be established for disability 
resulting from personal injury or disease incurred in or 
aggravated by military service.  38 U.S.C.A. §§ 1110, 1131.  
A disability, which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310.  In addition, service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  Sensorineural hearing loss, 
if not shown in service, may be service-connected if shown to 
be disabling to a degree of 10 percent or more during the 
first post service year.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309.

A.  Hearing loss.

The determination of whether a veteran has a hearing loss for 
which service connection may potentially be granted is 
governed by 38 C.F.R. § 3.385, which states that hearing loss 
will be considered to be a disability (for VA purposes) when 
the threshold level in any of the frequencies 500, 1000, 
2000, 3000 and 4000 Hertz is 40 decibels or greater; or the 
thresholds for at least three of these frequencies are 26 
decibels or greater; or speech recognition scores are less 
than 94 percent.  38 C.F.R. § 3.385.  "[W]hen audiometric 
test results at a veteran's separation from service do not 
meet the regulatory requirements for establishing a 
'disability' at that time, he or she may nevertheless 
establish service connection for a current hearing disability 
by submitting evidence that the current disability is 
causally related to service."  Hensley v. Brown, 5 Vet. App. 
155, 160 (1993).  The Court explained that the threshold for 
normal hearing is from 0 to 20 decibels and that higher 
threshold levels indicate some degree of hearing loss.  
Hensley, at 157.  The Court further opined that 38 C.F.R. 
§ 3.385 operates only to establish when a hearing loss can be 
service connected.  Hensley at 159.  It was also found that, 
regardless of when the criteria of 38 C.F.R. § 3.385 are met, 
a determination must be made as to whether the hearing loss 
was incurred in or aggravated by service.

The March 1982 entrance into service examination included 
audiometric testing of the appellant.  The puretone threshold 
results, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
5
0
0
10
LEFT
20
15
10
20
65

Review of the service medical records reveals a report of 
audiometric testing, conducted in June 1982, which indicates 
that the appellant's history included exposure to hazardous 
noises for six years without the use of hearing protection.  
The puretone threshold results, in decibels, were as follows: 





HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
5
Not done
0
LEFT
5
10
10
20
70

The July 1982 Airborne training medical examination included 
audiometric testing of the appellant.  The puretone threshold 
results, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
0
0
0
LEFT
0
10
10
30
70

The appellant underwent audiometric testing in October 1985.  
The puretone threshold results, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
5
10
LEFT
5
10
5
35
70

The appellant underwent audiometric testing at the beginning 
of his second period of active duty.  The October 1990 
puretone threshold results, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
0
10
20
LEFT
20
15
10
40
70

The appellant underwent audiometric testing in association 
with his April 1991 separation examination.  The puretone 
threshold results, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
0
10
30
LEFT
15
15
10
40
70

The appellant underwent a VA audiometric evaluation in 
November 1991; pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
0
5
35
LEFT
10
10
5
40
75

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and 96 percent in the left ear.

The appellant has contended, in various written statements 
and in his January 1994 testimony at a personal hearing 
conducted in St. Petersburg, that he has sustained bilateral 
hearing loss as the result of exposure to noise during his 
active service in the Army, and that he now has difficulty 
understanding people when there is background noise.  
Congress specifically limits entitlement for service 
connected disease or injury to cases where such incidents 
have resulted in a disability.  Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992).  The regulation at 38 C.F.R. § 3.385 
defines hearing disability for VA purposes.  That regulation 
prohibits a finding of hearing disability where threshold 
hearing levels at 500, 1000, 2000, 3000, and 4000 Hz are all 
less than 40 decibels and at least three of those threshold 
levels are 25 decibels or less.  Hensley v. Brown, 5 Vet. 
App. 155, 160 (1993).

In order for the appellant to be granted service connection 
for hearing loss, there must be evidence of a service-
connected disease or injury and a present disability which is 
attributable to such disease or injury.  Rabideau v.  
Derwinski, 2 Vet. App. 141, 143 (1992).  While the appellant 
has shown exposure to acoustic trauma in-service, the 
audiometric testing conducted by the VA, in November 1991, 
revealed that the appellant's hearing in his right ear does 
not demonstrate any pertinent level over 40 decibels or three 
levels greater than 25 decibels or a speech recognition score 
less than 94 percent.  Accordingly, there is no evidence that 
the appellant currently has any right hearing loss disability 
which is of service origin and meets the criteria set forth 
in 38 C.F.R. § 3.385.  Therefore, the appellant's claim for 
service-connected disability benefits for loss of hearing in 
the right ear is not well-grounded.  Grivois v. Brown, 6 Vet. 
App. 136 (1994).  

As for the left ear, it is clear from the appellant's March 
1982 entrance examination that he manifested a significant 
hearing loss at frequencies of 4000 Hz and above.  A 
preexisting injury or disease will be considered to have been 
aggravated by active service where there is an increase in 
disability during such service, unless there is a specific 
finding that the increase in disability was due to the 
natural progress of the disease.  38 U.S.C.A. § 1153; 
38 C.F.R. § 3.306(a).  The underlying disorder, as opposed to 
the symptoms, must be shown to have worsened in order to find 
aggravation.  See Hunt v. Derwinski, 1 Vet. App. 292, 297 
(1991).

As previously noted, the Court has explained that the 
threshold for normal hearing is from 0 to 20 decibels and 
that higher threshold levels indicate some degree of hearing 
loss.  Hensley v. Brown, 5 Vet. App. 155, 157.  The 
appellant's audiometric test results from his first period of 
active service indicates that the puretone threshold at 3000 
Hz increased from 20 decibels, in March 1982, to 35 decibels 
in October 1985; the puretone threshold at 4000 Hz increased 
from 65 decibels, in March 1982, to 70 decibels in October 
1985.  Furthermore, the VA audiometric testing obtained in 
November 1991, shortly after the appellant's second period of 
service, indicated that the puretone threshold at 4000 Hz had 
increased from 70 to 75 decibels and that his the puretone 
threshold at 3000 Hz was 40 decibels.  The left ear therefore 
meets the standard found in 38 C.F.R. § 3.385 for a current 
hearing loss disability for VA purposes.

The Board notes that the audiometric evidence cited above is 
not contradicted by any other medical evidence in the claims 
file and that the appellant has been granted service 
connection for tinnitus based on exposure to acoustic trauma 
during service.  The evidence of record does not include any 
specific finding that the increase in the appellant's left 
ear hearing loss was due to natural progress.  These facts 
and the doctrine of reasonable doubt provide a proper basis 
for granting service connection for the amount of left ear 
hearing loss due to the aggravation of the preexisting left 
ear hearing loss.

B.  Lower extremities.

The appellant claims that he suffers from residuals of a left 
tibial stress fracture and bilateral knee tendonitis that are 
related to service.  He testified at his January 1994 
personal hearing at the St. Petersburg RO that he started 
having problems with his legs in basic training and that he 
was disqualified from Airborne training due to stress 
fractures in his legs.  See Hearing Transcript p. 7.  The 
appellant stated that he currently did not go to see his 
doctor when his legs swell up and hurt like they did in 
service because he realizes the doctor will only prescribe 
Motrin.  He said that exercise exacerbated the problem.  Id.

Review of the service medical records available reveals that 
the appellant, in June 1982, sought medical treatment for a 
right knee injury; it was noted that this was his second 
evaluation.  Physical examination revealed no swelling or 
discoloration and mild tenderness to palpation.  The range of 
motion was good with pain.  The clinical assessment was 
ligament strains to right knee.  In July 1982, in conjunction 
with his Airborne training examination, the appellant stated 
that he was taking Indocin for inflammation of his left knee.  
The examining physician noted that the appellant complained 
of painful joints and related the complaints to bilateral 
knee tendonitis.  In August 1982, the appellant sought 
treatment with complaints of left knee pain since May.  
Radiographic examination revealed a stress fracture of the 
proximal shaft of the tibia; the appellant was placed on 
profile due to the stress fracture.  In November 1982, the 
appellant sought treatment for ankle pain of one week 
associated with a tendon.  The clinical assessment was an 
inverted strain of the left ankle.  An April 1983 report of 
medical history includes complaints of painful or swollen 
joints and cramps in legs.  He stated that he was not taking 
any medication.  The examining physician noted that the 
appellant had a history of tendonitis of the knees that had 
cleared up and that he had had cramps in the legs several 
times in basic.  On physical examination, there were no 
clinical findings referable to either lower extremity.  In 
January 1984, the appellant underwent an Officer Candidate 
School/commissioning examination.  The clinical evaluation of 
the lower extremities was that they were normal.  An Army 
Reserves examination, dated in January 1988, also includes a 
clinical assessment that the appellant's lower extremities 
were normal.  

The appellant submitted a report of medical history in April 
1991.  He denied having any painful or swollen joints; any 
cramps in his legs; any arthritis, rheumatism or bursitis; 
any bone joint or other abnormality; any lameness; any trick 
or locked knee; any foot trouble; and any neuritis.  On an 
associated Southwest Asia demobilization report, the 
appellant denied taking any medicine or receiving any medial 
treatment and stated that he did not experience the swelling 
of any body part while in the Southwest Asia region.  The 
report of the separation medication examination for the 
appellant's second period of service, conducted in April 
1991, indicated that the lower extremities were normal.

When the appellant submitted his VA Form 21-526, in October 
1991, he noted that he had suffered from sore knees in June 
1982, with treatment in that month, as well as August and 
November of that year.  On his VA Form 9, submitted in May 
1993, the appellant said that he was suffering from residuals 
of stress fractures and tendonitis in both knees and lower 
legs; he also mentioned edema.  He stated that he currently 
suffered from leg pain, pain on use and edema.  In a written 
statement submitted in February 1996, the appellant stated 
that his private medical doctor had recently made a diagnosis 
of peripheral vascular disease manifested by deep venous 
insufficiency in the lower legs.  He further stated that this 
condition would account for the pain, cramping and pitting 
edema he had and that his doctor had told him that the deep 
vein insufficiency is very likely directly related to the 
stress fracture and other trauma to the lower legs 
experienced in service.  However so such opinion is of 
evidence.

Review of the post-service medical records indicates that the 
appellant was treated by a group of private providers between 
mid-1993 and June 1997.  The appellant first complained of 
leg problems in June 1995, when he complained of having had 
leg edema for years; the doctor noted that the appellant was 
concerned about circulation.  On physical examination, 1+ 
edema of the extremities was noted.  The clinical assessment 
was benign edema, most likely secondary to venous 
insufficiency.  Subsequently, the appellant was seen in 
October 1995, and noted to have no edema of the extremities.  
In November 1995, mild edema of the feet was observed, as 
well as good circulation.  The appellant was advised to 
decrease the sodium in his diet and increase his exercise and 
walking.  When the appellant was examined in January 1996, 
his extremities were without edema.  No edema was observed in 
October 1996, or in February 1997.  On two occasions in March 
1997, no edema of the extremities was found on examination.  
In June 1997, the appellant's extremities were noted to be 
without edema.  Thus, over a four-year period of private 
treatment, edema of the extremities was observed on only two 
occasions.  

The appellant underwent a VA medical examination in November 
1991; he complained of transient knee pain for many years and 
reported that it was thought in service that he had 
tendonitis.  Other than pain on strenuous exercise, he had no 
major complaints.  On physical examination, the appellant's 
extremities were symmetrical with intact distal pulses.  The 
musculoskeletal examination was within normal limits with no 
joint tenderness, decreased range of motion or swelling.  The 
neurological examination was within normal limits.  
Radiographic examination of each knee revealed no acute 
fracture, subluxation or significant joint effusion; the 
impression was that both knees were within normal limits.  
The examiner rendered a diagnosis of history of pain in both 
knees with possible old injuries and no residual deficits or 
active complaints at this time.  

The appellant subsequently underwent another joints 
examination in February 1994.  He complained of recurrent 
episodes of tendonitis in both knees, and reported a stress 
fracture of the right tibia that had been bothering him since 
1982.  He also complained of pain with some associated 
swelling of his knees and lower right leg pain, especially on 
use.  The examiner stated that the objective findings were 
essentially nil, in that there was no evidence of any 
swelling, any deformity, any subluxation or any instability.  
Range of motion of each knee was described as being from zero 
degrees of extension to 140 degrees of flexion.  Radiographic 
examination of each knee revealed no evidence of fracture or 
dislocation; the joint spaces were preserved without evidence 
of arthritic changes and no soft tissue swelling or 
calcifications were seen.  The impression was normal 
examination.  Radiographic examination of each tibia and 
fibula revealed normal bony structures throughout with normal 
cortises and trabecular patterns and no destructive or 
proliferative lesions observed.  No fractures were 
demonstrated and the visualized joints were normal.  The 
impression was normal right and left tibia and fibula.  The 
diagnosis rendered by the examiner was chronic bilateral knee 
strain and possible old stress fracture of the right tibia.  

The appellant also underwent a VA pulmonary examination in 
January 1997.  The examiner at that time stated that there 
was no evidence of edema.  In addition, the appellant 
underwent a VA neurological examination in March 1998.  On 
the motor examination, he demonstrated 5/5 strength in the 
lower extremities.  There was no focal atrophy and there were 
no fasciculations.  The deep tendon reflexes in the lower 
extremities were 2/5.  His plantar response was flexor.  

While the appellant did apparently suffer injury to his left 
tibia, i.e., a stress fracture, and he did complain of knee 
pain and some cramps when he was in the Army between 1982 and 
1986, there is no medical evidence of record to establish 
that he suffered any injury of the lower extremities that was 
other than acute and transitory.  In addition, there were no 
complaints or findings relating to the lower extremities 
during the appellant's second period of service in 1990 and 
1991.  He has presented no evidence that any stress fracture 
residuals, or tendonitis, or cramps are now present, or that 
any residuals of a left tibial stress fracture or knee injury 
are now present.  No current lower extremity disability has 
been radiographically or clinically demonstrated in the 
evidence of record; the only lower extremity problem 
medically documented in the record relates to two instances 
of edema, but this was not shown on any of the VA medical 
examinations, or on any private medical record dated after 
November 1995.  Furthermore, the appellant has mostly 
indicated that he suffers from pain; the Board notes that the 
Court has recently held that pain alone, without a diagnosed 
or identifiable underlying malady or condition, does not, in 
and of itself, constitute a disability for which service 
connection may be granted.  Sanchez-Benitez v. West, No. 97-
1948 (U. S. Vet. App. Dec. 29, 1999).  Moreover, there is no 
competent evidence on file that any of this pathology is in 
any way related to service, or occurrence of events therein.

Viewing the evidence in a light most favorable to the 
appellant, the evidence of record indicates that the 
appellant received in-service treatment for a left tibial 
stress fracture and for bilateral knee tendonitis that 
resolved without any complications or residuals.  No clinical 
abnormality of the appellant's lower extremity function as a 
result of any in-service incident or injury has been 
medically demonstrated to be currently present.  The 
appellant has not provided any medical evidence, except the 
statement of his opinions contained in his written 
statements, to establish that he suffers from any chronic 
lower extremity disability and his statements are not 
competent evidence as to medical diagnosis or causation.  
Moray v. Brown, 5 Vet. App. 463 (1993), Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  

Further, there is no medical evidence which indicates that 
the appellant currently suffers from any disorder of the 
lower extremities or that there is a service relationship, 
and such would be required to make the claim plausible.  
Grottveit v. Brown, 5 Vet. App. 91 (1993).  The Court has 
held that "Congress specifically limits entitlement for 
service-connected disease or injury to cases where such 
incidents have resulted in a disability.  (Citation omitted.)  
In the absence of proof of a present disability there can be 
no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-
44 (1992).  Thus, the claim for service connection for any 
disorder of the lower extremities must be denied as not well-
grounded.  Where there is no medical evidence demonstrating 
that the claimed disorder currently exists, the claim is not 
well-grounded.  See Montgomery v. Brown, 4 Vet. App. 343 
(1993).  Because the appellant's claim is not well-grounded, 
the VA is under no duty to assist the appellant in further 
development of that claim.  38 U.S.C.A. § 5107(a); Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).


C.  38 U.S.C.A. § 5103(a).

Where a claim is not well-grounded, VA does not have a 
statutory duty to assist a claimant in developing facts 
pertinent to the claim, but VA may be obligated under 
38 U.S.C.A. § 5103(a) to advise a claimant of evidence needed 
to complete his application.  This obligation depends on the 
particular facts of the case and the extent to which the 
Secretary has advised the claimant of the evidence necessary 
to be submitted with a VA benefits claim.  Robinette v. 
Brown, 8 Vet. App. 69, 78 (1995).  

The Board notes that the RO notified the appellant in the 
April 1992 rating decision that the medical records in 
evidence demonstrated that he had normal hearing in his right 
ear.  He was notified in the July 1994 Hearing Officer 
decision that the evidence of record was negative for any 
chronic problem with the lower extremities.  The Board views 
that information, and the information contained in the July 
1994 Supplemental Statement of the Case (SSOC) and in this 
decision, as informing the appellant of the type of evidence 
needed, thus satisfying Robinette v. Brown, 8 Vet. App. 69 
(1995).  

In addition, in this case, unlike the situation in Robinette, 
the appellant has not put the VA on notice of the existence 
of any specific, particular piece of evidence that, if 
submitted, could make either of these claims well-grounded.  
See also Epps v. Brown, 9 Vet. App. 341 (1996).  Accordingly, 
the Board concludes that VA did not fail to meet its 
obligations under 38 U.S.C.A. § 5103(a).

Since the appellant has failed to present competent medical 
evidence that he currently suffers from any right ear hearing 
loss or from any lower extremity disorder, and since he has 
failed to present competent medical evidence that his claims 
are plausible, that is, he has failed to present medical 
evidence that links the claimed conditions to service, the 
appellant's claims for service connection must be denied as 
not well-grounded.  Dean v. Brown, 8 Vet. App. 449 (1995).



II.  Claim for increased evaluation for sinusitis.

In the evaluation of service-connected disabilities the 
entire recorded history, including medical and industrial 
history, is considered so that a report of a rating 
examination, and the evidence as a whole, may yield a 
current rating which accurately reflects all elements of 
disability, including the effects on ordinary activity.  
38 C.F.R. §§  4.1, 4.2, 4.10, 4.41.  Where, as in this case, 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the 
present level of disability is of primary concern.  Although 
38 C.F.R. § 4.2 requires that the whole recorded history be 
reviewed to make a more accurate evaluation, the regulations 
do not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
The most current evidence of the present level of disability 
is found in the reports of the VA medical examinations 
conducted in November 1991, August 1993, and February 1994, 
including the report of x-ray examination of the sinuses 
conducted in August 1993, and private treatment records 
dated between 1993 and 1997.

The Board notes that the Court held, in Fenderson v. West, 12 
Vet. App. 119 (1999) that evidence to be considered in the 
appeal of an initial assignment of a rating disability was 
not limited to that reflecting the then current severity of 
the disorder.  Cf. Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  In that decision, the Court also discussed the 
concept of the "staging" of ratings, finding that, in cases 
where an initially assigned disability evaluation has been 
disagreed with, it was possible for a veteran to be awarded 
separate percentage evaluations for separate periods based on 
the facts found during the appeal period.  The Board has 
listed the issue as an increased initial rating on the title 
page, and in view of the allowance below, will allow the RO 
to assign effective date for the higher rating assigned.  If 
the appellant or his representative thereafter disagree with 
the effective date, notice should be provided to the RO.  

In various written statements, the appellant has stated that 
he had continually reported suffering from frequent and 
severe headaches, as well as crusting and foul-smelling 
discharge reflecting purulence.  He also reported receiving 
treatment for repeated sinus infections.

The appellant stated during his November 1991 VA ENT 
examination that he suffered from repeated sinus infections 
with congestion, difficulty breathing through his nose, a 
foul-smelling nasal discharge and sinus headaches.  On 
physical examination, the nose was inflamed and hypertrophied 
inferior turbinates were observed.  The examiner rendered a 
diagnosis of chronic sinusitis.

In August 1993, the appellant underwent a Gulf War protocol 
examination.  Radiographic examination of his sinuses was 
accomplished at that time.  He complained of post-nasal drip 
since 1991, and physical examination of the nose revealed 
congested and hypertrophied inferior turbinates. No infection 
was observed.  The x-rays showed normal development of the 
sinuses and satisfactory aeration throughout.  There was no 
evidence of mucosal thickening, air fluid levels, bony 
erosion or polyp formation.  

The appellant underwent another VA sinus examination in 
February 1994.  He reported chronic nasal congestion; watery 
nasal discharge; post-nasal and anterior nasal drainage; and 
headaches associated with congestion.  He reported decreased 
nasal breathing.  He also complained of frequent intermittent 
nasal odors.  On physical examination, the nose was in 
midline and the nostrils were patent.  The nasal septum was 
deviated to the left with stenosis of the lower and upper 
meati.  There was serous and mucous retention in the meati.  
Significant hypertrophy of the lower turbinate was observed.  
No purulent drainage was observed.  

Review of the evidence of record reveals that the appellant 
has not received treatment at VA facilities for his sinus 
disability.  Private medical records, dating from 1993 to 
1997, have been associated with these claims file and 
demonstrate treatment for sinusitis.  The appellant was on 
antibiotics for 10 days, in August 1993, for his sinuses.  In 
October 1994, he was on antibiotics for two weeks and 
complained of sinus headaches.  In 1995, the appellant was on 
antibiotics for 10 days in August and 21 days in October and 
November.  On December 21, 1995, he was noted to have 
completed seven weeks of antibiotic treatment and to have a 
yellow discharge from his left nostril.  An additional 14 
days of antibiotic treatment was ordered.  In January and 
February of 1996, he was placed on antibiotics for treatment 
of a recurrent urinary tract infection (UTI).  Then in March 
1996, he was on antibiotics for the UTI and his sinuses; he 
complained of a thick yellow nasal discharge, which was then 
clinically observed.  In April 1996, he was noted to have a 
thin clear discharge.  In October 1996, the appellant was 
placed on antibiotics for a sinus infection for 14 days; the 
medication was continued for another 21 days the next month.  
The appellant was noted in the clinical notes to be 
complaining of congestion, phlegm and headaches in February 
1997; the next month he again complained of congestion and 
headaches, as well as post-nasal drip.  

The appellant's service-connected chronic sinusitis has been 
evaluated under 38 C.F.R. § 4.97, Diagnostic Code 6512 of the 
VA Rating Schedule, chronic frontal sinusitis.  The Board 
notes that during the pendency of this appeal, effective 
October 7, 1996, VA revised the criteria for rating the 
respiratory system, including diseases of the nose and 
throat.  61 Fed. Reg. 46,727 (1996).  

Where a law or regulation changes after a claim has been 
filed or reopened, but before the administrative or judicial 
appeal process has been concluded, the version most favorable 
to an appellant applies unless Congress provided otherwise or 
permitted the Secretary to do otherwise and the Secretary 
does so.  See Marcoux v. Brown, 9 Vet. App. 289 (1996); 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  See also 
VAOPGCPREC 11-97 (March 25, 1997).  The holding of the Court 
in Karnas requires that in all cases VA fully adjudicate a 
veteran's claim under both the new and old law and regulation 
to determine the extent to which each may be favorable to the 
veteran.  DeSousa v. Gober, 10 Vet. App. 461 (1997).

Under the criteria in effect prior to October 7, 1996, a 10 
percent evaluation is warranted for moderate chronic 
sinusitis manifested by a discharge, crusting or scabbing and 
infrequent headaches.  A 30 percent evaluation requires 
severe chronic sinusitis manifested by frequently 
incapacitating recurrences, severe and frequent headaches, 
and purulent discharge or crusting reflecting purulence.  A 
50 percent evaluation is warranted for postoperative chronic 
sinusitis, following radical operation, with chronic 
osteomyelitis requiring repeated curettage, or severe 
symptoms after repeated operations.

Effective October 7, 1996, chronic pansinusitis is to be 
evaluated under the General Rating Formula for Sinusitis.  61 
Fed. Reg. 46,720 (1996) (codified at 38 C.F.R. § 4.97, 
Diagnostic Code 6514).  According to the General Rating 
Formula for Sinusitis, a 10 percent evaluation is warranted 
for one or two incapacitating episodes per year of sinusitis 
requiring prolonged (lasting four to six weeks) antibiotic 
treatment, or; three to six non-incapacitating episodes per 
year of sinusitis characterized by headaches, pain, and 
purulent discharge or crusting.  A 30 percent evaluation is 
warranted for three or more incapacitating episodes per year 
of sinusitis requiring prolonged (lasting four to six weeks) 
antibiotic treatment, or; more than six non-incapacitating 
episodes per year of sinusitis characterized by headaches, 
pain, and purulent discharge or crusting.  A 50 percent 
evaluation is warranted following radical surgery with 
chronic osteomyelitis, or; near constant sinusitis 
characterized by headaches, pain and tenderness of affected 
sinus, and purulent discharge or crusting after repeated 
surgeries.  A Note which follows these provisions indicates 
that an incapacitating episode of sinusitis means one that 
requires bed rest and treatment by a physician.  38 C.F.R. 
§ 4.97, Diagnostic Codes 6510-6514 (1999).

The Board notes that there is evidence of record 
demonstrating the use of various prescription drugs for the 
sinus symptoms, as well as clinical documentation of nasal 
discharge.  In addition, there is competent medical evidence 
of record that indicates that the sinusitis is associated 
with the headaches complained of by the appellant.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  38 C.F.R. § 4.7.  With respect to 
the pre-October 7, 1996 criteria, the Board finds that when 
evaluating the whole of the evidence of record, and in 
consideration of the benefit of the doubt doctrine, the 
appellant's reported symptoms more closely resemble the 
criteria established for a 10 percent evaluation, in that he 
has reported chronic discharge, as well as some headaches 
that could be attributed to his sinus condition.  Pursuant to 
38 C.F.R. § 4.97, Diagnostic Code 6510, for sinusitis, a 10 
percent evaluation is warranted for moderate symptoms 
manifested by discharge, crusting or scabbing and infrequent 
headaches, while the 30 percent evaluation calls for evidence 
of frequently incapacitating recurrences with severe and 
frequent headaches, and purulent discharge or crusting 
reflecting purulence.  The Board finds that the evidence does 
not show that the appellant's episodes are best described as 
"frequently incapacitating," or that there is any purulent 
discharge or crusting reflecting purulence.  His symptoms 
more closely resemble the criteria for a 10 percent 
evaluation than they do a 30 percent evaluation.  Therefore, 
the Board is of the opinion that under the "old" rating 
criteria, the appellant's service-connected sinusitis 
condition, with benefit of the doubt, can be evaluated as 10 
percent disabling.

With respect to the post-October 7, 1996 criteria, review of 
the evidence of record reveals that the appellant has 
received prolonged antibiotic treatment on two occasions 
after his release from service, in 1995 and 1996, and that he 
has never suffered from a documented "incapacitating" 
episode of sinusitis that required bed rest.  While the 
appellant has provided information concerning headaches, 
there is no clinical evidence of record describing his nasal 
discharge as being purulent nor is there any clinical 
evidence of crusting reflecting purulence.  Since there is no 
clinical evidence of purulent discharge or crusting 
reflecting purulence, the evidence of record does not support 
a finding of severe impairment as required for a 30 percent 
rating under the new rating criteria.  In addition, the most 
recent medical records do not reflect the three or more 
incapacitating episodes or the six non-incapacitating 
episodes required for a 30 percent rating.  Therefore, 
evaluation under the new criteria for incapacitating or non-
incapacitating episodes of sinusitis would not result in a 
rating in excess of 10 percent in the instant case.

In light of the medical evidence of record noting a possible 
component of allergic rhinitis, the Board has also considered 
the regulatory provisions relating to rhinitis.  Prior to 
October 7, 1996, chronic atrophic rhinitis with definite 
atrophy of intranasal structure, and moderate secretion 
warranted a 10 percent rating.  With moderate crusting and 
ozena and atrophic changes, a 30 percent rating was 
warranted.  38 C.F.R. § 4.79, Diagnostic Code 6501.  
Effective October 7, 1996, allergic or vasomotor rhinitis 
warrants a 10 percent rating when there are no polyps but 
with greater than 50 percent obstruction of nasal passage on 
both sides or complete obstruction on one side.  A 30 percent 
rating is warranted when there are nasal polyps.  38 C.F.R. 
§ 4.79, Diagnostic Code 6522.  The medical evidence of record 
does not show that the appellant suffers from any crusting, 
ozena or atrophic changes.  The medical evidence of record 
also does not show that the appellant suffers from any nasal 
polyps.  Therefore, an increased evaluation would not be 
warranted under the provisions of Diagnostic Code 6501 prior 
to October 7, 1996, or the provisions of Diagnostic Code 6522 
thereafter.

Like the RO, the Board has also considered the provisions of 
38 C.F.R. § 3.321 and finds that an extraschedular rating is 
not warranted at this time.  The findings in this case do not 
present such an exceptional or unusual disability picture as 
to render impractical the application of the regular 
schedular standards.  The appellant has not required any 
hospitalization related to his sinus disability.  There is no 
evidence of record that the appellant has been inhibited in 
his ability to work by his sinus disability or that he has 
been absent from work due to his sinus condition or to obtain 
treatment for it.  Under these circumstances, the Board finds 
that the impairment resulting from the appellant's sinusitis 
is adequately compensated by the rating assigned by this 
decision, and the provisions of 38 C.F.R. § 3.321 are not for 
application for assigning a still higher rating.

In reaching this determination, the Board has given due 
consideration to the doctrine of resolving all doubt in favor 
of the veteran under 38 U.S.C.A. § 5107(b), which requires 
that if the evidence preponderates in favor of the veteran or 
is in relative equipoise, the claim must be allowed and that 
the claim may be denied only if the fair preponderance of the 
evidence is against the claim.  It is the judgment of the 
Board that the evidence is in equipoise and that therefore, 
under the "old" and the "new" regulations a schedular 
rating of 10 percent, but not more, is warranted for the 
appellant's sinus disability.


ORDER

The appellant's claims for service connection for right ear 
hearing loss and any disorder of the bilateral lower 
extremities are each denied as not well-grounded.

Service connection for hearing loss in the left ear on the 
basis of aggravation is granted.

Entitlement to an evaluation of 10 percent, but no more, for 
the appellant's sinus disability is granted, subject to the 
law and regulations governing the payment of monetary 
benefits.


REMAND

The appellant has been granted entitlement to service 
connection for a pulmonary disorder as a result of an 
undiagnosed illness, stemming from his service in the Persian 
Gulf.  The law (38 U.S.C.A. § 1117) provides for presumptive 
service connection in cases where a veteran offers competent, 
objective medical or lay evidence of a chronic disability 
resulting from an undiagnosed illness which became manifest 
during service on active duty in the Armed Forces in the 
Southwest Asia theater of operations during the Persian Gulf 
War (PGW), or that became manifest to a degree of 10 percent 
or more between the end of his service in that theater during 
the PGW and the present date.  See 38 C.F.R. § 3.317; see 
also "Compensation for Certain Undiagnosed Illnesses," 62 
Fed. Reg. 23138-23139 (1997) (effective Nov. 2, 1994, 
codified at 38 C.F.R. § 3.317(a)(1)(i), retroactively 
extending presumptive period for service connection for 
certain undiagnosed illnesses to December 31, 2001).

The Board initially notes that the issues of an increased 
evaluation and an earlier effective date for the pulmonary 
disability due to an undiagnosed illness and service 
connection for a pulmonary disorder on a direct basis are 
inextricably intertwined.  This is due, in large part, to the 
fact that the symptomatology claimed by the appellant in 
association with the direct service connection claim is the 
same as the symptomatology evaluated in relation with the 
undiagnosed illness pulmonary disability.  From a medical 
evidentiary standpoint, there is insufficient medical 
evidence presently of record to address the appellant's 
claims regarding his pulmonary dysfunction.

The Board also notes that the hospital records associated 
with the 1991 treatment at Brandon Humana Hospital reported 
by the appellant in his October 1991 VA Form 21-526 have not 
been obtained by the RO.  As such, the VA is on notice of 
records that may be probative to the claim.  See Robinette, 
supra.  These records are from the treatment the appellant 
received for what was diagnosed at that time as a pleuritic 
chest wall condition.  

These considerations require further investigation by medical 
professionals, inasmuch as the Board is prohibited from 
substituting its own unsubstantiated medical opinions.  See 
Colvin v. Derwinski, Vet. App. 171, 175 (1991).  In addition, 
the duty to assist includes obtaining medical records and 
examinations where indicated by the facts and circumstances 
of an individual case.  See Murphy v. Derwinski, 1 Vet. App. 
78 (1990).  The Court has stated that the Board's task is to 
make findings based on evidence of record- not to supply 
missing facts.  Beaty v. Brown, 6 Vet. App. 532 (1994).  
Thus, where the record before the Board is inadequate to 
render a fully informed decision, a remand to the RO is 
required in order to fulfill its statutory duty to assist the 
appellant to develop the facts pertinent to the claim.  
Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).

To ensure that VA has met its duty to assist the appellant in 
developing the facts pertinent to his claims and to afford 
him full procedural due process, the case is REMANDED for the 
following:

1.  The RO should obtain additional, 
relevant VA medical reports, if any, and 
associate these with the claims file.  
The appellant's assistance in identifying 
these records should be requested as 
needed.

2.  The RO should, with the appellant's 
assistance as needed, ascertain whether 
there are any other treatment records, 
particularly the 1991 Brandon Humana 
Hospital records relating to the episode 
of pleurisy, that might be pertinent that 
are not on file.  If so, an attempt to 
obtain the records should be undertaken.  
To the extent that there is an attempt to 
obtain records that is unsuccessful, the 
claims file should contain documentation 
of the attempts made.  The appellant and 
his representative should also be 
informed of the negative results.  
38 C.F.R. § 3.159.

3.  After the above development has been 
completed, and whether or not additional 
records are obtained, the claims file 
should be referred to a VA pulmonary 
specialist.  The purpose of this referral 
is to determine the nature of the 
appellant's pulmonary pathology, as well 
as the nature of the etiologic link to 
service for the appellant's current 
pulmonary pathology.  The appellant's 
claims file must be made available to the 
physician for review.  The reviewer 
should express a medical opinion for the 
record on the following questions:

a.  Is there an appropriate 
diagnosis for the pulmonary pathology 
demonstrated by the appellant since 1991, 
or does the appellant currently have 
chronic disability due to respiratory 
symptoms that cannot be attributed to a 
known clinical diagnosis?  Indicate the 
symptomatology and onset date associated 
with any diagnosed pulmonary disorder.

b.  Is it as least as likely as not 
that the etiology of the appellant's 
current pulmonary disorders, if any, is 
attributable to any disease or incident 
suffered during his active service, any 
disease or incident suffered prior to 
service, any disease or incident suffered 
after service, or to a combination of 
such causes or to some other cause or 
causes?  

If a reviewer determines that a medical 
examination is needed in order to 
formulate his or her medical opinion, 
such examination should be scheduled by 
the RO.

4.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

5.  The RO should review the claims file 
and ensure that all of the foregoing 
development actions have been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
review/examination reports.  If the 
reports do not include all test reports, 
special studies or fully detailed 
descriptions of all pathology or adequate 
responses to the specific opinions 
requested, the reports must be returned 
to the reviewer/examiner for corrective 
action.  38 C.F.R. § 4.2 (1997). "If the 
[examination] report does not contain 
sufficient detail it is incumbent upon 
the rating board to return the report as 
inadequate for evaluation purposes." 
Green v. Derwinski, 1. Vet. App. 121, 124 
(1991); Abernathy v. Principi, 3 Vet. 
App. 461, 464 (1992); and Ardison v. 
Brown, 6 Vet. App. 405, 407 (1994).

6.  Thereafter, the RO should review any 
additional evidence and then readjudicate 
the appellant's claims under all 
appropriate legal theories and with 
application of all appropriate caselaw, 
statutes, regulations and Diagnostic 
Codes.  The readjudication should reflect 
consideration of the Court's holding in 
the Allen case, as well as the old and 
the amended general rating formula for 
respiratory disorders (whichever version 
is most beneficial to appellant).  See 61 
Fed. Reg. 46,727 (1996) (codified at 
38 C.F.R. § 4.97 (1997)).  The RO should 
also give specific consideration as to 
whether the matter should be referred for 
the assignment of an extraschedular 
evaluation.  38 C.F.R. § 3.321(b)(1).

When this development has been completed, and if the benefits 
sought are not granted, the case should be returned to the 
Board for further appellate consideration, after compliance 
with appropriate appellate procedures, including issuance of 
a supplemental statement of the case.  No action by the 
appellant is required until he receives further notice.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

The Board intimates no opinion, either legal or factual, as 
to the ultimate disposition warranted in this case, pending 
completion of the requested development.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals


 



